 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9
                             EASTERN DISTRICT OF CALIFORNIA
10
     SCOTT JOHNSON,                            ) Case No.: 2:18-CV-02471-MCE-DB
11                                             )
              Plaintiff,                       )
12   v.                                        ) ORDER
                                               )
13   NATALYA BOKOCH;                           )
     VASILIY BOKOCH;                           )
14   SERGEY KUKURVAK;                          )
     TATVANA KUKURVAK;
15   MIAN, INC., a California Corporation; and )
     Does 1-10,                                )
                                               )
16                                             )
              Defendants.                      )
17                                             )
18
            The Court has reviewed the notice of settlement filed by Plaintiff. Given that
19
     notice, the Court hereby vacates all currently set dates. Not later than April 5, 2019, the
20
     parties shall file a Joint Stipulation for Dismissal.
21
            IT IS SO ORDERED.
22
     Dated: February 5, 2019
23
24
25
26
27
28
     Notice of Settlement             -1-                    2:18-CV-02471-MCE-DB
